Title: 24th.
From: Adams, John Quincy
To: 


       The river has risen higher than was ever known, Insomuch that the great Street is in many places full of water. I have been twice down to day to see it. The Current is very swift, and wafts down a greater number of stumps of trees, and logs of wood. There are a number of boats continually going out, and bringing back this wood. If the piece is not mark’d it is entirely the perquisite of the Person who gets it. If there is a mark on it, only one quarter belongs to the finder. Many People up in the Country send down trees in this manner, to have boards made here. One quarter is deducted for the recoverer of the log, and one quarter for the miller who saws it so that one half remains for the original possessor. This is the cheapest way of sending, the trees, but great numbers, pass by without being caught, and are carried out to sea. This afternoon, there was another man drown’d near here.
       Went and spent an hour at Mr. White’s. The more I see of this family the more I am pleased with it. It would inspire a Courtier with fondness for domestic happiness. They are at present uneasy because Mrs. White is very unwell: we did not see her. We left Betsey and Peggy Duncan there and Mr. Thaxter, at about 7 and return’d home. The Weather has been chilly the greatest part of the day, but grew very warm in the Evening. At about 11. at night there was a thunder shower, with a great deal of hail, but the thunder was not heavy.
      